 



EXHIBIT 10.2
LAM RESEARCH CORPORATION
1997 Stock Incentive Plan
Restricted Stock Unit Award Agreement
(Non-U.S. Agreement I-A)
     This Restricted Stock Unit Award Agreement is entered into between Lam
Research Corporation, a Delaware corporation (the “Company”), and
                                              (the “Participant”). This
Agreement (the “Agreement”) is effective as of                               ,
200       (the “Grant Date”).
     Restricted Stock Units are granted to the Participant pursuant to the terms
of the 1997 Stock Incentive Plan (the “Plan”) and are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. Capitalized terms used but not defined in this Agreement
shall have the meaning specified in the Plan.
     NOW, THEREFORE, it is hereby agreed as follows:
     1.     Award of Restricted Stock Units. The Company has granted to the
Participant                                               (               )
Restricted Stock Units. The Restricted Stock Units represent an unfunded,
unsecured promise by the Company to deliver shares of Company Stock.
     2.     Vesting. Subject to the terms and conditions of this Agreement and
provided that the Participant continues to provide Service (as defined in
Section 3 below) to the Company (or any Parent Corporation or Subsidiary), 100%
of the Restricted Stock Units will vest and become payable in shares of Company
Stock (as set forth in Section 4) on [INSERT DATE] (the “Vesting Date”).
     3.     Effect of Termination of Service or Leave of Absence. If the
Participant’s Service is terminated by the Participant or by the Company or a
Subsidiary for any reason, including the Participant’s death or Disability
before all Restricted Stock Units have vested, the unvested Restricted Stock
Units shall be forfeited by the Participant. As of the 31st (or 91st if
reemployment is guaranteed by statute or contract) day of a leave of absence,
vesting of the Restricted Stock Units will be suspended and vesting credit will
no longer accrue, unless otherwise determined by the Committee or required by
contract, statute or applicable local law. If the Participant returns to Service
immediately after the end of an approved leave of absence, vesting credit shall
continue to accrue from that date of continued Service. For purposes of this
Agreement, “Service” shall mean the performance of services for the Company (or
any Parent Corporation or Subsidiary) in the capacity of an employee, officer,
consultant, or director (which includes non-employee and employee directors).
     4.      Form and Timing of Payment. Subject to Section 6 of this Agreement,
on the Vesting Date, the Restricted Stock Units shall automatically be converted
into unrestricted shares of Company Stock. Such shares will be issued to the
Participant (as evidenced by the appropriate entry in the books of the Company
or a duly authorized transfer agent of the Company) as soon as practicable after
the end of the Restricted Period, but in any event, within the period ending on
the later to occur of the date that is 2 1/2 months from the end of (i) the
Participant’s tax year that includes the Vesting Date, or (ii) the Company’s tax
year that includes the Vesting Date.
     5.      Dividends and Dividend Equivalent Payments. At the Company’s sole
discretion, the Participant may be entitled to receive cash payments equal to
any cash dividends declared by the Board on the Company’s Stock and other
distributions paid with respect to a number of shares of Company Stock that
corresponds to the number of Restricted Stock Units each Participant holds. If
any such dividends or

 



--------------------------------------------------------------------------------



 



distributions are paid in shares of Company Stock, the Fair Market Value of such
shares of Company Stock on the dividend payment date shall be converted into
Restricted Stock Units, and such Restricted Stock Units shall be subject to the
same forfeiture restrictions and restrictions on transferability that apply to
the Restricted Stock Units with respect to which they relate.
     6.      Tax Withholding Obligations. Regardless of any action the Company
or the Participant’s actual employer (the “Employer”) takes with respect to any
or all income tax (including federal, state and local taxes), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including the
grant of the Restricted Stock Units, the vesting of the Restricted Stock Units,
the conversion of the Restricted Stock Units into shares or the receipt of an
equivalent cash payment, the subsequent sale of any shares acquired at vesting
and the receipt of any dividends; and (ii) do not commit to structure the terms
of the grant or any aspect of the Restricted Stock Units to reduce or eliminate
the Participant’s liability for Tax-Related Items.
     Prior to the issuance of shares upon vesting of Restricted Stock Units or
the receipt of an equivalent cash payment, the Participant shall pay, or make
adequate arrangements satisfactory to the Company or to the Employer (in their
sole discretion) to satisfy all withholding and payment on account obligations
of the Company and/or the Employer. In this regard, the Participant authorizes
the Company or the Employer to withhold all applicable Tax-Related Items legally
payable by the Participant from the Participant’s wages or other cash
compensation payable to the Participant by the Company or the Employer or to
withhold in one of the following ways, as determined by the Company: (i) require
the Participant to deposit with the Company an amount of cash sufficient to meet
his or her obligation for Tax-Related Items, (ii) sell or arrange for the sale
of shares to be issued on the vesting of Restricted Stock Units to satisfy the
withholding or payment on account obligation, and/or (iii) withhold in shares,
provided that the Company or the Employer shall withhold only the amount of
shares necessary to satisfy the minimum withholding amount (or such higher
amount as is allowable without adverse accounting consequences); such
withholding will result in issuance of a lower number of shares to the
Participant. If the Participant’s and/or the Employer’s obligation for
Tax-Related Items is satisfied as described in (ii) of this section, the Company
and the Employer will endeavor to sell only the number of shares required to
satisfy the Participant’s and/or the Employer’s obligation for Tax-Related
Items; however, the Participant agrees that the Company and/or the Employer may
sell more shares than necessary to cover the Tax-Related Items and that in such
event, the Company will reimburse the Participant for the excess amount
withheld, in cash and without interest. The Participant shall pay to the Company
or to the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of the Participant’s receipt of
Restricted Stock Units, the vesting of Restricted Stock Units, the receipt of an
equivalent cash payment, or the conversion of vested Restricted Stock Units to
shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver shares to the Participant if the Participant fails to
comply with his or her obligation in connection with the Tax-Related Items as
described herein. The Participant hereby consents to any action reasonably taken
by the Company or the Employer to meet his or her obligation for Tax-Related
Items.
     7.      Restriction on Transferability. During the Restricted Period,
neither the Restricted Stock Units, nor the shares or any beneficial interest
therein, may be sold, transferred, pledged, assigned, or otherwise alienated at
any time. Any attempt to do so contrary to the provisions hereof shall be null
and void. Notwithstanding the above, distribution can be made pursuant to a
will, the laws of descent and distribution, intra-family transfer instruments or
to an inter vivos trust.
     8.      Requirements of Law. The issuance of shares of Company Stock upon
vesting of the Restricted Stock Units shall be subject to compliance by the
Company and the Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Company Stock may be listed for
trading at the time of such issuance. The inability of the Company to

 



--------------------------------------------------------------------------------



 



obtain approval from any regulatory body having authority deemed by the Company
to be necessary to the lawful issuance of any Company Stock hereby shall relieve
the Company of any liability with respect to the non-issuance of the Company
Stock as to which such approval shall not have been obtained. The Company,
however, shall use its best efforts to obtain all such approvals.
     9.      Rights as Shareholder. The Participant shall not have voting or any
other rights as a shareholder of the Company with respect to the Restricted
Stock Units. Upon settlement of the Participant’s Restricted Stock Units into
shares of Company Stock, (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), the
Participant will obtain full voting and other rights as a shareholder of the
Company.
   10.      Corporate Transactions/Changes Of Control.
          a.     In the event of any of the following stockholder-approved
transactions (a “Corporate Transaction”):

  i.   a merger or consolidation in which the Company is not the surviving
entity, except for a transaction whose principal purpose is to change the State
of the Company’s incorporation,     ii.   the sale, transfer, or other
disposition of all or substantially all of the assets of the Company in
liquidation or dissolution, or     iii.   any “reverse” merger in which the
Company is the surviving entity but in which securities possessing more than 50%
of the total combined voting power of the Company’s outstanding securities are
transferred to holders other than those who owned such voting power immediately
before the merger,

then immediately before the effective date of the Corporate Transaction, each
award of Restricted Stock Units granted under the Plan shall become fully vested
(“accelerate”) with respect to the total number of shares of Company Stock then
subject to the Award. However, an Award shall not accelerate if and to the
extent: (i) the Award is, in connection with the Corporate Transaction, either
to be assumed by the successor corporation or parent thereof or to be replaced
by an Award on equivalent terms to acquire shares of the capital stock of the
successor corporation or parent thereof, or (ii) acceleration of the Award is
subject to other limitations imposed by the Committee at the Grant Date. The
determination of equivalence under clause (i) above shall be made by the
Committee and shall be final, binding, and conclusive as to all parties.
          b.     Upon consummation of the Corporate Transaction, all awards of
Restricted Stock Units granted under the Plan shall terminate and cease to be
outstanding, except to the extent assumed by the successor (or surviving)
corporation or its parent company.
          c.     Each award of Restricted Stock Units granted under the Plan
that is replaced by an equivalent award in a Corporate Transaction or that
otherwise continues in effect shall be appropriately adjusted, immediately after
the Corporate Transaction, to apply to the number and class of securities that
would have been issued in the Corporate Transaction to an actual holder of the
number of shares of Company Stock that were subject to the Award immediately
before the Corporate Transaction. Appropriate adjustment shall also be made to
the price payable per share, if any; provided that the aggregate price payable
for such securities shall remain the same. In addition, the class and number of
securities available for issuance under the Plan following the consummation of
the Corporate Transaction shall be appropriately adjusted.
          d.     The Committee shall have full discretionary authority,
exercisable either in advance of, or at the time of, a Change in Control (as
defined below), to provide for the automatic acceleration of awards of
Restricted Stock Units granted under the Plan upon the occurrence of the Change
in Control. The Committee

 



--------------------------------------------------------------------------------



 



      shall also have full discretionary authority to condition any such
acceleration upon the subsequent termination of the Participant’s Service to the
Company (or a Parent Corporation or Subsidiary) within a specified period after
the Change in Control. For all purposes of this Plan, a Change in Control shall
mean a change in control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement, other
than a Corporate Transaction; provided that, without limitation, a Change in
Control shall be deemed to have occurred if:

  i.   any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a “person” under Section 14(d) (2) of the Exchange Act, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 40% or more of the combined voting power of the
Company’s then-outstanding securities entitled to vote in the election of
directors of the Company, pursuant to a tender or exchange offer that the Board
does not recommend that the Company’s stockholders accept; or     ii.   during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board and any new members of the Board, whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least three-quarters of the directors then in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof.

          e.     The grant of an award of Restricted Stock Units under the Plan
shall not affect the right of the Company to adjust, reclassify, reorganize, or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate, or sell or transfer all or any part of its business or
assets.
     11.      No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A”) of the United States Internal Revenue
Code of 1986, as amended (the “Code”). The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Agreement to ensure that no
awards (including without limitation, the Restricted Stock Units) become subject
to the requirements of Section 409A provided however that the Company makes no
representation that this Restricted Stock Unit is not subject to Section 409A
nor makes any undertaking to preclude Section 409A from applying to this
Restricted Stock Unit.
     12.       Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     13.      Effect on Other Employee Benefit Plans. The value of the
Restricted Stock Units granted pursuant to this Agreement shall not be included
as compensation, earnings, salaries, or other similar terms used when
calculating the Participant’s benefits under any employee benefit plan sponsored
by the Company or any Subsidiary, except as such

 



--------------------------------------------------------------------------------



 



plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Subsidiary’s employee
benefit plans.
     14.      No Employment Rights. The award of the Restricted Stock Units
pursuant to this Agreement shall not give the Participant any right to continued
Service with the Company or a Subsidiary and shall not interfere with the
ability of the Employer to terminate the Participant’s Service with the Company
at any time with or without cause.
     15.      Nature of the Grant. In accepting the Restricted Stock Unit, the
Participant acknowledges that:
          a.     the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement;
          b.     the grant of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          c.     all decisions with respect to future grants of Restricted Stock
Units, if any, will be at the sole discretion of the Company;
          d.     the Participant’s participation in the Plan is voluntary;
          e.     Restricted Stock Units are an extraordinary item that do not
constitute compensation of any kind for services of any kind rendered to the
Company or to the Employer, and Restricted Stock Units are outside the scope of
the Participant’s employment contract, if any;
          f.      Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculation of any overtime, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;
          g.      in the event that the Participant is not an employee of the
Company, the grant of Restricted Stock Units will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
of Restricted Stock Units will not be interpreted to form an employment contract
with the Employer or any Subsidiary or affiliate of the Company;
          h.      the future value of the underlying shares of Company Stock is
unknown and cannot be predicted with certainty;
          i.     if the Participant receives shares of Company Stock upon
vesting of the Restricted Stock Units, the value of such Shares may increase or
decrease in value;
          j.     in consideration of the grant of Restricted Stock Units, no
claim or entitlement to compensation or damages arises from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares received upon vesting of Restricted Stock Units resulting from
termination of the Participant’s Service to the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;
          k.      further, in consideration of the grant of Restricted Stock
Units, no claim or entitlement to compensation or damages arises if, in
satisfying the Participant’s (and/or the Employer’s) obligation for Tax-

 



--------------------------------------------------------------------------------



 



further, in consideration of the grant of Restricted Stock Units, no claim or
entitlement to compensation or damages arises if, in satisfying the
Participant’s (and/or the Employer’s) obligation for Tax-Related Items pursuant
to Section 6 of this Agreement, the Company and/or the Employer withholds an
amount in excess of the amount legally required to be withheld, and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim or damages; and
          l.     in the event of termination of the Participant’s Service
(whether or not in breach of local labor laws), the Participant’s right to
receive Restricted Stock Units and vest under the Plan, if any, will terminate
effective as of the date that the Participant is no longer actively providing
Service to the Company and will not be extended by any notice period mandated
under local law (e.g., active Service would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
termination of Service (whether or not in breach of local labor laws), the
Participant’s right to receive shares pursuant to the Restricted Stock Units
after termination of Service, if any, will be measured by the date on which the
Participant no longer actively provides Service to the Company and will not be
extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
providing Service for purposes of the grant of Restricted Stock Units.
     16.      Data Privacy Notice and Consent. The Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this Agreement by and
among, as applicable, the Employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan.
     The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
     The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the shares received upon
vesting of the Restricted Stock Units may be deposited. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. The Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that refusal or withdrawal
of consent may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, the Participant understands that he or she may contact his or her
local human resources representative.
     17.      Amendment of Agreement. This Agreement may be amended only by a
writing executed by the Company and the Participant, which specifically states
that it is amending this Agreement. Notwithstanding the foregoing, this
Agreement may be amended unilaterally by the Committee by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to the Participant, and provided that no such
amendment adversely affects the rights of the Participant. Limiting the
foregoing, the Committee reserves the right to change, by written notice to the
Participant, the provisions of the Restricted Stock Units or this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the

 



--------------------------------------------------------------------------------



 



grant as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, (including, but in no way limited
to, Code Section 409A as described in Section 10 of this Agreement), provided
that such amendment shall not impair the rights of the Participant with respect
to outstanding Restricted Stock Units without the Participant’s written consent.
     18.      Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Stock
Administrator. Any notice to be given to the Participant shall be addressed to
the Participant at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall have been deemed given when actually delivered.
     19.      Severability. The provisions of this Agreement are severable and
if all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
     20.      Construction. The Restricted Stock Units are being issued pursuant
to Section 7 of the Plan and are subject to the terms of the Plan. A copy of the
Plan is available upon request during normal business hours at the principal
executive offices of the Company. To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.
     21.      Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units granted
under the Plan and participation in the Plan or future Restricted Stock Units
that may be granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     22.      Entire Agreement. The Plan is incorporated herein by reference.
The Plan and this Agreement constitute the entire agreement of the Company and
the Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
     23.      Language. If the Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control.
     24.      Miscellaneous.
          a.       The Company has established the Plan voluntarily, it is
discretionary in nature and the Board may terminate, amend, or modify the Plan
at any time; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement, without the Participant’s written approval unless
such termination, amendment, or modification of the Plan is necessary in order
to comply with any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision.
           b.     All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 



--------------------------------------------------------------------------------



 



          c.     To the extent not preempted by United States federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of California, without regard to its principles of conflict of laws.
25.       Agreement to Participate. By executing this Agreement, the Participant
agrees to abide by all of the governing terms and provisions of the Plan and
this Agreement. Additionally, the Participant acknowledges having read and
understood the terms and conditions of this Agreement, and specifically agrees
to be bound by the terms thereof. The Participant must acknowledge his or her
agreement to participate in the Plan and to abide by all of the governing terms
and provisions of the Plan and this Agreement, by signing this Agreement
electronically or, if otherwise instructed by the Company, by printing and
signing a paper copy of this Agreement and returning it to the appropriate
Company representative, within 60 days of the date of this Agreement.
* * * * *
 

             
PARTICIPANT SIGNATURE
 
         
PRINTED NAME
 
         
DATE
 
         

 